Bleckley, Chief Justice.
The two sections of the code referred to in the head-notes read as follows: “ In all cases where a levy is made upon property that is claimed by a third person, and such person shall desire the possession thereof, it shall be the duty of the sheriff', or other levying officer, to take bond with good security for a sum equal to double the' value of the property levied on, to be estimated by the levying officer, for the delivery of such property at the time and place of sale, provided the property so levied upon shall be found subject to such execution; provided, that it shall not be lawful to require or take a forthcoming bond for real estate.” §3728. “ No sales shall be made, by the sheriffs or coroners, of property taken under execution, but at the court-house of the county where such levy was made, on the first Tuesday in each month, between the hours of 10 a. m. and 4 p. m., and at public outcry; provided, that in all cases where any sheriff, coroner or other levying officer, shall levy any execution, or other legal process, upon any corn, lumber, timber of any kind, bricks, machinery, or other articles difficult and expensive to transport, it shall and may be lawful for said officer to sell said propei’ty without carrying and exposing the same at the court-house door on the day of sale; provided, also, that said levying officer shall give a full description of said property, and the place where said property is located, in the advertisement of the sale.” §364’6. Read in the light of these provisions of the code and of the official report, the head-notes will be clearly understood, and they are so full that no expansion of them seems necessary. The court erred in not granting a new trial. Judgment reversed.